per curiam:
Los contornos fácticos en este caso nos llevan nuevamente a ejercer nuestro rol inherente de regular la profesión legal. En esta ocasión evaluamos la conducta de un abogado a quien se le imputó haber infringido los Cánones 12,18 y 38 del Código de Ética Profesional.(1) A tenor con los fundamentos que expondremos a continuación, cen-*696suramos enérgicamente la actuación del letrado y le aper-cibimos que de incurrir en nueva conducta antiética, se expone a sanciones disciplinarias más severas.
I
El Ledo. Jorge Luis Armenteros Chervoni (licenciado Armenteros Chervoni) fue admitido al ejercicio de la abogacía el 21 de enero de 1998. El 3 de junio de 2010 la Sra. Gabriela Quilinchini (señora Quilinchini) presentó una queja en la que alegó que el letrado no fue diligente en su deber de representar sus intereses adecuadamente en un caso de custodia y pensión alimentaria.
Surge del expediente sobre la gestión profesional del li-cenciado Armenteros Chervoni, que en agosto de 2009 la señora Quilinchini contrató verbalmente los servicios del referido letrado. En lo atinente al caso, señaló que el 13 de noviembre de 2009 el Tribunal de Primera Instancia emitió una resolución en la que notificó a las partes que el In-forme Social, necesario para atender la controversia del caso sobre la custodia de la menor, ya estaba disponible para ser examinado. Sin embargo, el licenciado Armente-ros Chervoni no leyó los informes de la trabajadora social y tampoco compareció a la vista de custodia que el tribunal había señalado para el 14 de diciembre de 2009. Alegó que para la vista de custodia el letrado envió a un abogado sustituto que ella no conocía y quien por no estar prepa-rado solicitó la suspensión de la vista. Adujo que ante la incomparecencia del licenciado Armenteros Chervoni el foro de primera instancia concedió a la parte adversa la custodia provisional de la menor. Precisó que el Tribunal de Primera Instancia señaló una segunda vista para el 16 de febrero de 2009, esta vez para dilucidar el asunto de la pensión alimentaria. Empero, a este último señalamiento el letrado tampoco compareció. En consecuencia, la señora Quilinchini afirmó que tuvo que contratar a otro abogado *697para que la representara en la subsiguiente vista señalada para atender las recomendaciones del Informe Social. Por otra parte, la señora Quilinchini argüyó que durante la vista de pensión alimentaria se le impuso una sanción por ésta no haber contestado un interrogatorio que se le había cursado el 15 de septiembre de 2009. Además, sostuvo que se le denegó presentar prueba pericial (de trabajadora social y psicóloga) en el caso. Ante ello, la nueva represen-tante legal tuvo que recurrir al foro apelativo intermedio mediante recurso de certiorari para solicitar revisión judicial, lo que conllevó gastos adicionales.
Por su parte, en su contestación de la queja, el licen-ciado Armenteros Chervoni justificó su incomparecencia a la vista de custodia debido al hecho de que tenía que litigar en otro juicio ante el foro federal. Alegó que, una vez fina-lizado el juicio en el foro federal tuvo que comparecer in-mediatamente al juicio del llamado caso de la “Masacre de Pájaros”. Ante la relevancia pública de este caso, adujo que existía un acuerdo para eximirlo, a él y a los demás abogados litigantes, de comparecer a los señalamientos que éstos tuvieran ante los foros estatales hasta que el juicio de la “Masacre de Pájaros” concluyera.(2) Puntualizó que de la minuta del 12 de noviembre de 2009, se desprenden las expresiones del juez Juan José Delgado, quien presidía la sala en el foro estatal, en la que éste señaló que de ser necesario se harían los arreglos pertinentes con los demás tribunales ya que no los expondría a una situación en la que tuvieran que responder éticamente con sus clientes.(3) Por otro lado, adujo que presentó una moción para solicitar la posposición del caso federal pero su petición fue denegada sumariamente en dos ocasiones. Asimismo, argu*698mentó que el 11 de diciembre de 2009 presentó una moción en la que solicitó sin éxito la transferencia de la vista de custodia señalada para el 14 de diciembre de 2009. Añadió que, subsiguientemente, el 17 de diciembre de 2009, presentó una moción urgente al Tribunal de Primera Instancia en la que solicitó reconsideración de la determinación de custodia provisional. Sin embargo, la referida moción fue denegada por el foro de primario.(4)
En virtud de los hechos relatados, el 28 de julio de 2011, la Oficina de la Procuradora General presentó un informe en el cual señaló que de acuerdo con la investigación rea-lizada el licenciado Armenteros Chervoni pudo haber in-fringido el Canon 18 por haberse desentendido del caso que llevaba en favor de la señora Quilinchini. Hizo esto inde-pendientemente de que estuviera atendiendo un juicio de gran relevancia pública y de que el referido juez Delgado lo hubiera eximido formalmente de litigar en los casos que tenía pendientes ante el foro estatal.
Tras conceder un término de 20 días al licenciado Armenteros Chervoni para que se expresara en cuanto al informe, el 4 de noviembre de 2011, este Tribunal ordenó a la Procuradora General presentar la querella correspondiente. El 27 de febrero de 2014, la Procuradora General presentó la querella sobre conducta profesional contra el licenciado Armenteros Chervoni para imputarle violaciones a los Cánones 12, 18 y 38 del Código de Etica Profesional, supra.
Luego de los trámites de rigor, designamos mediante Resolución de 11 de julio de 2014 a la Hon. Ygrí Rivera de Martínez, exjueza del Tribunal de Apelaciones para que en presencia de las partes y en calidad de Comisionada Especial, recibiera la prueba y nos rindiera un informe con las determinaciones de hecho y las recomendaciones que esti*699mara pertinentes. El 6 de julio de 2015 la Comisionada Especial nos rindió el correspondiente informe. En éste concluyó que el licenciado Armenteros Chervoni violó los Cánones 12, 18 y 38 del Código de Ética Profesional, supra. La Comisionada Especial determinó que el letrado infringió el Canon 12 por su incomparecencia a las vistas de custodia y pensión alimentaria. De igual forma, determinó que la falta de diligencia fue lo que causó las dilaciones en el caso ya que éste no compareció a las vistas, no leyó los informes de la trabajadora social y tampoco contestó los interrogatorios. Además, envió a un abogado sustituto que no estaba preparado.
Ante la prueba presentada la Comisionada Especial también concluyó que se violó el Canon 38 del Código de Ética Profesional, supra, ya que los descuidos del letrado lo colocaron ante una difícil situación en ambos foros judiciales. No obstante, apuntó que el cambio de señala-miento de fechas por parte del Tribunal federal fue un as-pecto sobre el cual el licenciado Armenteros Chervoni no tuvo ningún control. Además, la Comisionada Especial pre-cisó que existían atenuantes que este Foro debía considerar. Entre ellos, el hecho de que aun con los errores cometidos y la falta de diligencia desplegada, el licenciado Armenteros Chervoni realizó diversos esfuerzos para tra-tar de cumplir en todos los foros, confiando en las promesas del entonces juez Juan José Delgado, que aparentemente no tuvieron efecto alguno.
II
 El Código de Ética Profesional recoge las normas mínimas de conducta que rigen a los miembros de la pro-fesión legal. Éste promueve un comportamiento ejemplar por parte de los abogados en el desempeño de su labor.(5) *700En lo pertinente al caso ante nos, el Canon 12, supra, dispone lo siguiente:

Canon 12. Puntualidad y tramitación de las causas

Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de sus causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protec-ción de los derechos sustanciales de su cliente.
El precitado canon le impone al abogado, además de ser puntual y diligente al momento de tramitar las causas, ser responsable en la tramitación de los casos que le son enco-mendados para evitar que haya trabas en la resolución del litigio.(6) En otras palabras, los abogados y abogadas tienen la responsabilidad de cumplir con todas las gestiones legales encomendadas para evitar entorpecer el curso y la solución de un pleito.(7) Por ello, este postulado ético le impone la obligación al abogado de ser puntual en su asistencia y conciso en el trámite y presentación de los casos.(8) El objetivo principal del referido canon es “evitar demoras indebidas en la tramitación y solución de las causas que impactan negativamente a las partes y al sistema de justicia”.(9)
Por su parte, el Canon 18, supra, expone el deber de defender los derechos del cliente diligentemente, desple-gando en cada caso el más profundo saber y habilidad. El referido canon dispone lo siguiente:

Canon 18. Competencia del abogado y consejo al cliente

Será impropio de un abogado asumir una representación *701profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Esta disposición ética le impide al notario actuar de forma indiferente y sin la diligencia requerida en dicho canon.(10) El aludido precepto ético dispone que es impropio que un abogado asuma la representación legal de un cliente cuando está consciente de que no puede realizar una labor adecuada y competente. De esta forma, el abogado tiene un deber de competencia, cuidado y diligencia que ha de ejercer al tramitar los asuntos encomendados por su cliente.(11) Por consiguiente, “el letrado que acepta representar a un cliente, pero no hace gestión profesional con ese propósito, comete una violación ética”.(12) Anteriormente, hemos puntualizado que una de las situaciones que constituye una violación al deber de diligencia que impone el Canon 18 es el desatender los trámites de una causa de acción que lleva el abogado a favor de su representado.(13)
Ahora bien, por otra parte hemos señalado que “los cánones de ética profesional no son, ni deben convertirse, en armas procesales adicionales para adelantar los intereses individuales de una de las partes en un caso”.(14) Así, “[l]a falta de diligencia que da lugar a sanciones éticas tiene que ser crasa, que denote falta de competencia o un menosprecio al sistema de administración judicial”.(15) Normalmente, los tribunales de instancia deben atender y re*702solver las dilaciones o los incidentes procesales en un caso.(16)
Asimismo, el Canon 38 del Código de Ética Profesional, supra, dispone que el abogado o la abogada “deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque [a]l así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”. Además, dispone que por la confianza pública que se deposita en el abogado, éste debe conducirse en forma digna y honorable tanto en su vida privada como en el desempeño de su profesión.(17)
Por último, la Regla 14(h) del Reglamento de este Tribunal,(18) introduce la figura del Comisionado Especial a los procesos disciplinarios. Esta disposición reglamentaria nos concede discreción para nombrar a un Comisionado, quien tendrá la responsabilidad de celebrar las vistas, recibir la prueba, dirimir la evidencia conflictiva y rendir un informe con sus determinaciones fácticas. Contamos con la facultad de adoptar, modificar o hasta rechazar el informe de un Comisionado.(19) Ya que ejerce una función similar a la de un juzgador de hechos al aquilatar la prueba y adjudicar la credibilidad, de ordinario, sus determinaciones gozan de nuestra deferencia, salvo que medie pasión, error manifiesto, prejuicio o parcialidad.(20)
Cabe señalar, que ante el hecho de que un procedimiento disciplinario contra un abogado puede acarrear la pérdida de su título profesional, afectándose su derecho *703fundamental a ganarse el sustento, la carga probatoria es mayor a la requerida en los procesos civiles.(21) Por tal razón, el quantum de prueba aplicable a los procedimientos éticos contra los miembros de la profesión legal es el de prueba clara, robusta y convincente.(22)
Ahora bien, al momento de fijar la sanción a un abogado que ha infringido el Código de Ética Profesional ponderamos los factores siguientes: (1) la reputación del abogado en la comunidad; (2) su historial previo; (3) si constituye su primera falta y si no ha causado perjuicio a alguna parte; (4) la aceptación y arrepentimiento sincero por las imputaciones; (5) la defensa frívola de su conducta; (6) si se trata de una conducta aislada; (7) el ánimo de lucro, y (8) cualquier otra consideración atenuante o agra-vante aplicable a los hechos.(23)
III
Al licenciado Armenteros Chervoni se le imputa haber infringido los Cánones 12, 18 y 38 del Código de Ética Profesional, supra. Tras evaluar todo el expediente, la prueba estipulada, así como el Informe de la Comisionada Especial, concluimos que éste quebrantó los Cánones 12, 18 y 38 del Código de Ética Profesional, supra. En síntesis, las actuaciones de este abogado pusieron en riesgo la causa de acción de su cliente al no ser puntual en el trámite y la presentación de su caso. Además, su falta de diligencia se manifestó al no informar a su cliente en el caso sobre cus-todia, el hecho de que enviaría a un abogado sustituto y, tanto al foro local como a su cliente, sobre el conflicto en *704calendario por el señalamiento del caso federal. En este sentido, no podemos avalar el argumento del licenciado Armenteros Chervoni en cuanto a que las vistas (del caso en el foro estatal como en el foro federal) fueron señaladas para el mismo día y que ello fue la razón por la cual éste no pudo comparecer a la vista de custodia. Surge del expediente que el licenciado Armenteros Chervoni conocía sobre el señalamiento del caso de custodia desde el 23 de noviembre de 2009 y, además, la certificación del caso en el tribunal federal le fue notificada el 1 de diciembre de 2009.
Por último, nos resta examinar los factores atenuantes o agravantes que inciden en la sanción a imponer. A tales efectos, la Comisionada Especial nos sugirió que acogiéra-mos como atenuante el hecho de que el cambio de señalamiento de fechas por parte del Tribunal federal fue un aspecto sobre el cual el licenciado Armenteros Chervoni no tuvo ningún control. Es decir, el abogado descansó en una aparente orden de la Administración de Tribunales por un alegado acuerdo entre esta última y el Juez Administrador de la Región de Bayamón en el que, tanto el licenciado Armenteros Chervoni como los demás abogados, se les aseguró que serían eximidos de los compromisos y vistas que éstos tuviesen ante los demás foros judiciales. Ello se debió al alto interés público y la importancia que revestía en aquel momento el caso de la llamada “Masacre de Pájaros”. Además, surge del Informe de la Comisionada Especial que el letrado realizó diversos esfuerzos para tratar de cumplir con los trámites que tenía encomendados en los distintos foros.
IV
Considerado todo lo anterior, censuramos enérgicamente al licenciado Armenteros Chervoni y le apercibimos que de incurrir nuevamente en una conducta contraria a los cánones del Código de Etica Profesional que rigen la profesión *705de la abogacía, será sancionado rigurosamente.(24) Notifíquese personalmente esta opinión “per curiam” y sentencia al Ledo. Jorge Luis Armenteros Chervoni a través de la oficina del Alguacil de este Tribunal.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.

 4 LPRA Ap. IX.


 Véase Informe de la Procuradora General, págs. 3-4. Véase, además, la con-testación de la queja titulada Moción expresándonos sobre el Informe de la Procuradora General, Anejo 1, pág. 6; Anejos 2 y 3. En su contestación al Informe de la Procuradora General, el letrado incluyó copia de la prueba documental que sustenta sus alegaciones y la cual forma parte de los autos de este caso.


 Íd., pág. 7.


 Ese foro determinó, entre otras cosas, que el licenciado Armenteros Chervoni conocía desde el 23 de noviembre de 2009 el conflicto en calendario y no lo informó a tiempo.


 In re Irizarry Rodríguez, 193 DPR 633, 660 (2015); In re Hernández González, 188 DPR 721, 727 (2013).


 In re Hernández González, supra, pág. 727; In re López Montalvo, 173 DPR 193, 200 (2008).


 In re Díaz Nieves et als., 189 DPR 1000, 1009 (2013).


 In re Irizarry Rodríguez, supra. Véase, además, In re De León Rodríguez, 190 DPR 378, 391 (2014).


 In re Irizarry Rodríguez, supra, pág. 662.


 In re Pizarro Colón, 151 DPR 94, 105 (2000).


 In re Reyes Coreano, 190 DPR 739, 751 (2014).


 Íd.


 In re Díaz Nieves et als., supra, pág. 1012.


 In re García Ortiz, 187 DPR 507, 516 (2012).


 Íd.


 Íd.


 In re Morales Lozada, 192 DPR 239, 243 (2015).


 4 LPRA Ap. XXI-B.


 In re Irizarry Rodríguez, supra, págs. 666-667; In re Salas Arana, 188 DPR 339, 346 (2013); In re Guzmán Guzmán, 181 DPR, 511 (2011).


 In re Irizarry Rodríguez; In re Vera Vélez, 192 DPR 216, 228 (2015); In re Sierra Arce, 192 DPR 140, 146 (2014).


 In re Irizarry Rodríguez, supra, pág. 667; In re Salas Arana, supra, pág. 346; In re Caratini Alvarado, 153 DPR 575, 585 (2001).


 In re Irizarry Rodríguez, supra; In re Salas Arana, supra, págs. 346-347; In re Caratini Alvarado, supra; In re Fontánez Fontánez, 181 DPR 407, 417 (2011).


 In re De León Rodríguez, supra, pág. 396; In re Cotto Luna, 187 DPR 584, 593 (2012); In re Plaud González, 181 DPR 874, 887-888 (2011).


 Recientemente, en In re Santos Cruz, 193 DPR 224 (2015), censuramos enérgicamente a un abogado por haber infringido los Cánones 18 y 19, ya que su falta de diligencia provocó el archivo de la causa de acción de su cliente al éste dejar de presentar una solicitud de emplazamiento por edicto dentro del término requerido. Por otro lado, en In re Rivera Nazario, 193 DPR 573, 591 esc. 12 (2015), señalamos que luego de haber realizado un estudio de la jurisprudencia, encontra-mos cierta uniformidad en las sanciones impuestas a los abogados y abogadas que infringían los Cánones 12, 18 y 38. Entre las actuaciones constitutivas de tales infracciones encontramos que: (1) en In re Pietri Torres, 191 DPR 482 (2014), amones-tamos a un abogado que interpuso tardíamente un recurso de revisión administrativa ante el Tribunal de Apelaciones, por infringir el Canon 18; (2) en In re Díaz Nieves et als., supra, amonestamos a una de las abogadas disciplinadas en el caso por presentar un recurso apelativo transcurrido el término jurisdiccional; (3) en In re Hernández González, supra, censuramos enérgicamente a un letrado por faltar a los Cánones 12, 18 y 19 (4 LPRA Ap. EX), ya que su falta de diligencia ocasionó el archivo de un caso sin perjuicio; (4) en In re Cotto Luna, supra, censuramos enérgicamente a un abogado que infringió los Cánones 18 y 38 al presentar una apelación ante la CIPA fuera del término jurisdiccional; (5) en In re Pietri Castellón, 185 DPR 982 (2012), censuramos enérgicamente al licenciado Pietri Castellón por faltar a los Cánones 6, 12, 18 y 19, supra, al no mantener a su representada informada e incumplir varias órdenes de un organismo administrativo, ocasionando la desestimación de lo encomendado, y (6) en In re Mulero Fernández, 174 DPR 18 (2008), censuramos enérgicamente a la licenciada Mulero por faltar a los Cánones 18 y 19, al desatender una encomienda provocando que la cliente perdiera su causa de acción.